


110 HR 5663 IH: To amend title 38, United States Code, to provide for an

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5663
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the rates of basic educational assistance payable under the laws
		  administered by the Secretary of Veterans Affairs.
	
	
		1.Increase in amount of basic
			 educational assistanceSection
			 3015 of title 38, United States Code, is amended—
			(1)in subsection
			 (a)(1)—
				(A)in subparagraph (A), by striking
			 January 1, 2002, $800 and inserting January 1, 2009,
			 $1,500;
				(B)by striking
			 subparagraphs (B) and (C); and
				(C)by redesignating
			 subparagraph (D) as subparagraph (B); and
				(2)in subsection
			 (b)(1)—
				(A)in subparagraph (A), by striking
			 January 1, 2002, $650 and inserting January 1, 2009,
			 $1,250;
				(B)by striking
			 subparagraphs (B) and (C); and
				(C)by redesignating
			 subparagraph (D) as subparagraph (B).
				
